Citation Nr: 1312333	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-39 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a right hip disability has been received.

2.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.  

A claim for service connection for residuals of right hip surgery was previously reopened and denied by the RO in September 1979.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO declined to reopen the claim for service connection on the basis that new and material evidence had not been received.  In December 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2010, and the Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010. 

Regarding characterization of the appeal, the Board has redefined the claim as service connection for a right hip disability, rather than the more narrowly defined "residuals of hip surgery," to encompass the various theories of entitlement implicated by the facts of this case, discussed in detail below.  Further, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the previously-denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim for a right hip disability has been received-and, given the favorable decision on the request to reopen-the Board has characterized the appeal regarding as encompassing both matters set forth on the title page.

The Board's decision reopening the claim for service connection for a right hip disability is set forth below.  The reopened claim is addressed in the remand following the order; this matter is being remanded to the RO via the AMC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  The Veteran's Virtual VA electronic claims folder was reviewed in connection with this claim.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  In a September 1979 rating action, the RO determined that new and material evidence had been received to reopen the claim for service connection for residuals of right hip surgery, but denied the claim on the merits; although notified of the denial in September 1979, the Veteran did not initiate an appeal of the decision. 

3.  Evidence associated with the claims file since the September 1979 rating action, but after the relevant appeal period, is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for residuals of right hip surgery and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1979 rating action in which the RO denied service connection for residuals of right hip surgery is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2012).

2.  As pertinent evidence received since the September 1979 denial is new and material, the criteria for reopening the claim for service connection for a right hip disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the Board's favorable disposition of the request to reopen the claim for service connection for a right hip disability, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Under the legal authority in effect at the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may also be presumed for certain chronic diseases, to include arthritis, which are manifested to a compensable degree within a prescribed period after service (one year for arthritis).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Historically, the Board notes that the Veteran's original claim for residuals of right hip surgery was denied in a June 1977 rating decision, on the basis that the Veteran had no hip-related complaints at service discharge, nor did he have any current hip problems.  The Veteran did not appeal this decision, but petitioned to reopen his claim in July 1979.  In September 1979, the RO informed the Veteran that, although additional service treatment records were received (specifically, a records stub showing hospitalization in 1974 (for hip surgery)), his claim remained denied.  

The evidence of record at the time of the September 1979 denial included the Veteran's service treatment records, which reflect that he suffered a broken hip prior to service (noted on his induction examination), that he complained of recurrent hip pain that was diagnosed as due to his prior hip fracture, that he underwent surgery for removal of bone spurs from his right hip in July 1974, and that he separated with no complaints relating to his hip surgery.  The Veteran's service records also include a February 1974 EOD examination, where he was clinically evaluated as normal in all aspects; only a scar on his chest and circumcision were noted.  Service records reflect that, on the same day as the Veteran's EOD examination, his hip was evaluated with the findings, "There is a marked irregularity of the superior and lateral aspect of the right ileum, compatible with old traumatic disruption, the acetablulum and proximal femur are unremarkable."  Also of record was a May 1977 VA examination report, which recounts the Veteran's pre-service hip injury and in-service hip surgery, with the Veteran then reporting that he had recovered well from the operation and had no further problems relating to his hip.  X-rays taken in conjunction with the examination revealed the Veteran's sacro-iliac and hip joints were not remarkable.  Notably, the Veteran had not submitted any evidence showing a current right hip disability.

The RO disallowed the Veteran's claim for service connection, essentially on the basis that a hip condition pre-existed service and was not aggravated beyond the normal progression of the condition in service.  Although the Veteran was notified of the denial and his appellate rights, he did not initiate an appeal.  No additional evidence was received within one-year following notification of the denial, nor were additional service records received at any point, warranting readjudication of the claim.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's September 1979 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed the current request to reopen in September 2008.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a)  defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger the Secretary's duty to provide a medical examination or opinion.  Shade v. Shinseki, 24 Vet. App. 110, 118-19  (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the last final denial of the claim is the RO's September 1979 letter.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since September 1979 includes ongoing VA treatment records pertaining to the Veteran's right hip, including statements that a treating physician found bone spurs on X-ray, X-ray data of his right hip showing that he has a stable right iliac crest deformity and degenerative joint disease, and that it has been recommended that he undergo right hip surgery.  A May 2006 X-ray report also indicates that "he had an old case of osteochondroma which was excised that was not involved in the right hip joint."

The Board finds the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the September 1979 final denial of the claim for service connection for residuals of right hip surgery, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it shows that the Veteran has a current right hip disability.  This fact, viewed in conjunction with the Veteran's assertions that his hip disability is related to his in-service hip surgery, triggers VA's duty to provide a medical examination.  As per Shade, this obligation to provide a medical examination raises a reasonable possibility of substantiating the Veteran's claim. 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right hip disability are met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for a right hip disability has been received, to this limited extent, the appeal is granted.
	

REMAND

As discussed above, the Board is reopening the Veteran's claim for service connection for residuals of right hip surgery; however, a review of the record reflects that the RO has not considered this claim on the merits.  Under these circumstances, and to avoid any prejudice to the appellant, a remand for RO consideration of the claim on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also finds that additional RO development of the reopened claim for service connection for a right hip disability is warranted.

The evidence, detailed above, shows that the Veteran entered service with a history of a prior right hip fracture, complained of recurrent pain of the right hip and underwent surgery to remove bone spurs from the right hip in service, and separated from service with no hip complaints, but now receives treatment for his right hip. 

In light of the foregoing, the Board finds that an examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board observes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Hence, the Veteran should undergo a VA examination and opinion which addresses the following matters:  The examiner should state whether any diagnosed right hip disability clearly and unmistakably pre-existed the Veteran's entrance into military service, and if so, whether such disability is clearly and unmistakably not the result of aggravation of a pre-existing disability.  If not, the physician should indicate whether it is at least as likely as not that any diagnosed right hip disability had its onset during service or is otherwise medically related to in-service injury or disease.  

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection for a right hip disability.  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner and the RO is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.  

As regards VA records, the claims file currently includes treatment records, reflecting care for the Veteran's right hip, from the Carl Vinson VA Medical Center (VAMC) in Dublin, Georgia, dated through February 24,  2013.  As this treatment appears to be ongoing, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records pertaining to the Veteran's right hip since February 24, 2013.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The RO should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for a right hip disability.  

Accordingly, the case is REMANDED to the RO, via the AMC, for the following action:

1.  Obtain any outstanding, pertinent records of evaluation and/or treatment for the Veteran's right hip disability from the Carl Vinson VA Medical Center (VAMC) in Dublin, Georgia, dated since February 24,  2013.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claim for service connection for a right hip disability and his petition to reopen the claim for service connection for a right hip disability, that is not currently of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2012).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate physician, at a VA medical facility.  

The physician should clearly identify all current disability(ies) of the right hip.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to: (a) whether the disability clearly and unmistakably existed prior to service entrance, and, if so (b) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service. 

For each disability deemed not to have clearly and unmistakably existed prior to service, the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or was otherwise incurred in service. 

The entire claims file, to include complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The physician should set forth all examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter remaining on appeal in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


